DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 11, 2022, amended claims 1 and 4; canceled claim 3; and new claims 5-6 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0152610 to Trusty et al.  
	In regard to claim 1, Trusty et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, the tool comprising: a cannula 30/40, wherein the cannula has at least two channels, including a cable channel 26/46 for the passage of cables connected to an insertable device 110 and a tool channel 22/44 for insertion of a laparoscopic instrument during surgery; a top housing (not shown), wherein the top housing encloses motors or printed circuit boards for driving motors connected to the insertable device (See para 0036, 0039 and 0041), and a bottom 300, wherein the bottom couples with the insertable device (See Fig. 10 and paras 0044-045).
	In regard to claim 2, Trusty et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, wherein the insertable device includes a camera (See para 0032-0033).
In regard to claim 5, Trusty et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, wherein at least one of the tool channel and the cable channel includes a seal 316 (See Fig. 10 and paras 0044-045).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0096502 to Khalili.  
	In regard to claim 1, Khalili discloses an insertion tool for inserting devices during a laparoscopic procedure, the tool comprising: a cannula 82, wherein the cannula has at least two channels, including a cable channel 94 for the passage of cables connected to an insertable device 102/104 and a tool channel 96 for insertion of a laparoscopic instrument during surgery (See Figs. 1-2 and 4-6); a top housing 62, wherein the top housing encloses motors or printed circuit boards for driving motors connected to the insertable device (See Fig. 3 and paras 0011, 0049-0054), and a bottom 102, wherein the bottom couples with the insertable device 104 (See Fig. 6 and 0065-0066).  Alternatively, it is noted, the embodiment shown in Fig. 4, wherein the cannula 74 comprises a bottom that couples with an insertable device 72, also reads the current limitations of the recited claim.  
	In regard to claim 2, Khalili discloses an insertion tool for inserting devices during a laparoscopic procedure, wherein the insertable device includes a camera (See para 0049, 0065-0066).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0096502 to Khalili in view of U.S. Patent Application Publication No. 2013/0211196 to Belson et al. 
In regard to claims 4 and 6, Khalili discloses an insertion tool for inserting devices during a laparoscopic procedure wherein the bottom of the insertion tool couples with an insertable device (See rejections above) but are silent with respect to wherein the bottom of the insertion tool magnetically couples with the insertable device, wherein an external orientation of the bottom of the insertion tool matches the orientation of the insertable device.  Belson et al. teach of an analogous endoscopic device wherein a plurality of different end effector 130 may be selectively attached to the distal end of an insertion tool 102 via a magnetic coupling 134 (See Figs. 6a-b).  Specifically, the magnetic coupling comprises two magnets that fit together as male and female magnets (See paragraph 0104).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the interchange adaptor of Khalili to include a magnetically coupling as claimed, to provide an alternate coupler which easily and quickly allows the end effector to be changes as dictated by the procedure at hand as taught by Belson et al.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The amended claims emphasizing the magnetic coupling is not considered novel or inventive in view of the rejection above as well as the following references:
US 2008/0015413
US 7001329
US 2005/0165272
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/23/2022